I must respectfully dissent from the majority's decision because I feel the majority has not followed the Ohio Supreme Court's pronouncement on this issue, set forth in State v.Hensley (1991), 59 Ohio St. 3d 136, 571 N.E.2d 711. In Hensley,
the Ohio Supreme Court interpreted R.C. 2901.13(F) to provide that the corpus delicti of crimes involving child abuse or neglect is discovered, thereby triggering the running of the applicable statute of limitations, when a responsible adult, as listed in R.C. 2151.421, has knowledge of the crime. See id. at syllabus. Because the prosecution in the present case was commenced within the applicable limitations period from the reporting of the incidents of child sex abuse to one of the statutorily listed persons, the prosecution should not be barred.
The majority argues that applying the Hensley rule to toll the statute of limitations beyond the victim's attaining the age of majority would result in virtually no statute of limitations for child abuse cases. Nothing in Hensley or the statute, however, indicates that incidents of child abuse must be reported before the victim reaches the age of majority or within the applicable limitations period thereafter. Had the General Assembly intended discovery of the corpus delicti of the crime and the running of the statute of limitations to be triggered upon the victim's attainment of the age of majority, then R.C.2901.13(F) would have specifically so provided. Accord, R.C.2305.16, which explicitly provides that the statute of limitations for civil actions begins to run upon a civil plaintiff's attainment of the age of majority.
The Ohio Supreme Court stated, in Hensley, that its "rule of law" for commencing the running of the statute of limitations on incidents of child abuse is to "strictly adhere" to knowledge attained by only those persons listed in R.C. 2151.421 and does not apply to parents of the victim or the victim himself. SeeHensley, 59 Ohio St.3d at 141, 571 N.E.2d at 716. The court made no distinction between whether or not the victim was still a minor when the abuse was reported. The majority, in following the decision of the Wood County Court of Common Pleas inState v. Pfouts (1992), 62 Ohio Misc.2d 587, 609 N.E.2d 249, and in making such a distinction, has limited Hensley in a way the Ohio Supreme Court did not intend.
Hensley did not include parents within the list of persons whose discovery of child abuse triggers the running of the statute of limitations because the court recognized that "a parent, for sundry reasons, may not always report the alleged sexual abuse or neglect in a timely manner." Id.,59 Ohio St.3d at 141, 571 N.E.2d at 716. This is even more true of the victim himself. The Hensley court noted that child sex abuse victims often internalize the abuse and do not speak out because of feelings of guilt, embarrassment, or mental anguish. Id. at 138-139, 571 N.E.2d at 713-714. In many instances, the long-term psychological and *Page 31 
emotional traumatic impact of having been sexually abused may extend into adulthood, even though the incidents of abuse may have occurred while the victim was still a minor. By including the victim upon attaining the age of majority as an individual for purposes of discovery of the corpus delicti and running of the statute of limitations, the majority has failed to "strictly adhere" to only those statutorily designated persons.
In following the Pfouts case, the majority has effectively placed the burden on the victim to report the abuse or be forever barred from bringing charges. The Hensley court specifically indicated it was not willing to do this. Seeid. at 139, 571 N.E.2d at 714. Pfouts placed the burden on "one who has attained majority and who is free of internalization or undue inhibitions." Pfouts, supra, 62 Ohio Misc.2d at 590,609 N.E.2d at 251. However, it would be extremely difficult for a court to determine whether or when a victim is free of such internalization or inhibitions without extensive psychological examination and testimony. Such a subjective test would prove unworkable. Hensley, on the other hand, provides a clear, workable rule which takes into account not only the rights of the criminal defendant but also the special problems encountered by victims of child sex abuse, irrespective of whether the victim has attained the age of majority at the time the abuse is reported.
Because the prosecution in the present case was commenced within the applicable limitations period from the reporting of the incidents of abuse to one of the statutorily listed persons, I would reverse the trial court's dismissal of the indictment against appellee.